BAILEY, Justice.
Findings of Fact.
1. This is a suit brought.under the provisions of Section 4915, R.S., U.S.C., title 35, Sec. 63, 35 U.S.C.A. § 63, in which it was sought to have the court find that the plaintiff Frederick C. Leonard is entitled to the issuance of a patent on his application Serial No. 537,285 relating to Thermostatic Regulators, containing claim 46 as set forth in paragraph 3 of the complaint.
2. The Leonard application in suit discloses a thermostatic valve or regulator for hot and cold water wherein the amounts of hot and cold water are thermostatically controlled to obtain a mixture having substantially constant predetermined temperature. The device consists of a housing having inlets for hot and cold water and a single outlet for the mixture of the two. Two valves rigidly connected together control the amount of hot and cold water which is to be admitted and mixed in a mixing chamber. A thermostatic element is subjected to the mixed water and the position of this element depending on the temperature of the mixed water regulates the opening of the valve and consequently the proportion of amounts of hot and cold water which are admitted.
3. The patent to Murdoch, No. 1,724,-504, discloses a thermostatic regulator wherein two valves are moved by a thermostatic element. The two valves are rigidly connected by an intermediate member so that movement of one valve in one direction causes positive movement of the other valve as influenced by water pressure.
4. The patent to Schneider et al., No. 1,932,148, discloses a thermostatic regulator or mixing valve wherein a housing has inlets for hot and cold water and an outlet for the mixture of the two. The housing contains two separate valves to regulate the amounts of hot and cold water admitted to the housing and the hot and cold water flows into a chamber containing a thermostat whose position depends upon the temperature of the mixed water. The thermostat has means to regulate the movement of either the hot or cold water inlet valve depending upon its position and hence upon the temperature of the mixed outgoing water all as influenced by the” pressure of the hot water and the cold water.
5. The patent to Ruud, R. No. 14,836, discloses a thermostatically controlled mixing valve wherein the valves regulating the inlet of hot and cold water are rigidly connected together so that movement of *968one positively necessitates movement of the other as influenced by the water pressure.
Conclusions of Law.
1. The rigid connection of the two valves as used in plaintiff’s device shows invention over the prior art.
2. Claim 46 is patentable over the patent to Schneider in view of either of the patents to Murdoch or Ruud.